DETAILED ACTION

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a thermal management system for a hybrid vehicle, comprising: an outlet of the expander is connected to an inlet of a four-way valve, an outlet of the four-way valve is connected to an inlet on a side of a heat exchanger, an outlet on the side of the heat exchanger is connected to an inlet of a water tank, and an inlet and outlet on another side of the heat exchanger are connected to an air conditioner/heat pump system; an outlet of the four-way valve is connected to an inlet of a condenser, an outlet of the condenser is connected to the inlet of the water tank, an outlet of the water tank is connected to an inlet of a pump, and an outlet of the pump is connected to inlets of a first check valve, a second check valve, and a third check valve; an outlet of the first check valve is connected to an inlet of a heat exchanger for a battery pack, an outlet of the second check valve is connected to an inlet of a heat exchanger for a motor, and an outlet of the third check valve is connected to an inlet of a water cooling jacket for an engine; and an outlet of the heat exchanger for the battery pack is connected to another inlet of the heat exchanger for the motor, an outlet of the heat exchanger for the motor is connected to another inlet of the water cooling jacket for the engine, an outlet of the water cooling jacket for the engine is connected to an inlet of a three-way valve, an outlet of the three-way valve is connected to an inlet of an exhaust gas heat exchanger, an outlet of the three-
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747